Citation Nr: 1401355	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-06 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating for the service-connected low back disability, to include lumbosacral strain and intervertebral disc syndrome (IVDS), in excess of 40 percent for the period since May 21, 2008.

2.  Entitlement to a rating for the service-connected left lower extremity neuropathy associated with IVDS in excess of 20 percent.

3.  Entitlement to a rating for the service-connected right lower extremity radiculopathy associated with IVDS in excess of 10 percent prior to April 7, 2011, and in excess of 20 percent thereafter.

4.  Entitlement to a compensable rating for the service-connected bone spur of the right foot prior to December 30, 2011, and in excess of 10 percent thereafter.

5.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for low blood pressure.

8.  Entitlement to service connection for bloody noses.   

9.  Whether new and material evidence has been received with respect to a claim of service connection for depression.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to August 2000.  She had subsequent service in the New Jersey Army and Air National Guard through 2004.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January 2003 and August 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).  These decisions were issued by the Newark, New Jersey, RO and the Philadelphia, Pennsylvania, RO, respectively.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee.  

In pertinent part, in a January 2003 rating decision, the RO denied a compensable rating for the Veteran's service-connected bone spur of the right foot, based on an October 2001 claim.  In an August 2007 rating decision, the RO reduced the rating for the service-connected lumbosacral strain from 40 percent to 10 percent, effective November 1, 2007.  This was based on a March 2005 claim for increased compensation.  The Veteran perfected an appeal as to these determinations.

Before the appeal was certified to the Board, in a June 2008 rating decision, the RO restored the 40 percent disability rating for the service-connected lumbosacral strain, effective November 1, 2007.  This was a full grant of the benefit sought with respect to the issue of the propriety of the rating reduction, and that issue is no longer on appeal.  However, the RO continued to deny a rating in excess of 40 percent for the lumbosacral strain disability in a November 2008 Supplemental Statement of the Case.  As such, this issue was certified to the Board. 

This case was before the Board in June 2009 and May 2013.  In June 2009, a rating in excess of 40 percent was denied for the service-connected lumbosacral strain prior to May 21, 2008; the issue of entitlement to a higher rating for such disability for the period since May 21, 2008, was remanded for additional development.  The Board also remanded the issue of entitlement to a compensable rating for a bone spur of the right foot for additional development.  

With respect to the low back, the Board found in the June 2009 decision that the question of a higher rating for right foot neuropathy was not on appeal, and that intervertebral disc syndrome (IVDS) was diagnosed in the May 21, 2008, VA examination.  The Board explained in the remand portion that the agency of original jurisdiction (AOJ) had not yet addressed whether the Veteran should be service-connected for IVDS.  The May 2008 VA examiner had commented that the Veteran had IVDS and lumbar radiculopathy involving the left lower extremity that appeared to be service-connected.  Accordingly, the Board directed the AOJ to adjudicate the issue of entitlement to service connection for IVDS as intertwined with the question of entitlement to a higher rating for the low back.  

Upon remand, in a July 2009 rating decision, the RO recharacterized the Veteran's service-connected low back disability to include IVDS, noting that it had previously been characterized as lumbosacral strain and had also been claimed as sacroiliac joint dysfunction.  The RO also granted service connection for lumbar radiculopathy of the left lower extremity as associated with IVDS (previously claimed as any left leg condition claimed as pain, bruising, and numbness), and assigned a 20 percent rating effective May 21, 2008.  In addition, a July 2009 rating code sheet indicates that the RO recharacterized the Veteran's service-connected right foot neuropathy to indicate that it was secondary to or associated with the service-connected IVDS.  The RO had granted service connection for this disability in a September 2006 rating decision, with a 10 percent rating effective as of May 20, 2005, based on the Veteran's March 2005 claim for increased compensation for her low back disability.  

In a February 2013 rating decision and code sheet, the RO further recharacterized the Veteran's service-connected right lower extremity disability as neuropathy of the right lower extremity.  The RO explained that this included the disabilities that had been previously addressed as right foot neuropathy and right great toe neuropathy (also claimed as numbness in the right leg).  The RO increased the rating for such disability from 10 percent to 20 percent effective as of April 7, 2011, and continued the prior 20 percent rating for left lower extremity radiculopathy.  

In sum, as currently characterized, the Veteran has been assigned separate ratings for neurological abnormalities in the right and left lower extremities as associated with her low back disability of IVDS.  The left lower extremity lumbar radiculopathy has been rated as 20 percent disabling effective since May 21, 2008.  The right lower extremity neuropathy has been assigned a 10 percent rating effective since May 20, 2005, and a 20 percent rating effective since April 7, 2011.  

In May 2013, the Board found that the Veteran had not been afforded her requested hearing on appeal.  As such, the issues of entitlement to an increased rating for the service-connected low back disability since May 21, 2008, and an increased rating for the service-connected right foot bone spur were remanded.  The Veteran testified as to these disabilities, as well as associated neurological symptoms in the lower extremities, before the undersigned at a hearing at the RO in August 2013.  A transcript of that hearing is associated with the claims file.  There is a paper claims file and a Virtual VA paperless claims file, which have both been reviewed.
 
The rating schedule provides that a low back disability should be rated based on orthopedic manifestations and any associated objective neurological abnormalities, which would include impairment in the lower extremities.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 & 5243, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (pertaining to impairment of the sciatic nerve affecting the lower extremities).  As such, the issues of entitlement to a higher rating for the service-connected neurological impairments of the lower extremities are now before the Board.

With regard to right foot bone spur, in a May 2012 rating decision, the RO increased the rating for the Veteran's service-connected right foot bone spur from 0 percent (noncompensable) to 10 percent, effective December 30, 2011.  As noted by the Board in May 2013, there was some confusion as to the rating assigned at that time, based on references to other ratings in a May 2012 letter and Supplemental Statement of the Case.  Nevertheless, the substance of the discussion in the May 2012 rating decision and Supplemental Statement of the Case indicates that the RO intended to assign a 10 percent rating for the service-connected right foot bone spur, effective December 30, 2011.  Further, a subsequent code sheet dated in February 2013 reflects this disability rating.  As such, the references to other disability ratings for the right foot bone spur in May 2012 appear to have been clerical errors.  The issue on appeal for the right bone spur is therefore as stated on the first page of this decision.

The Board also finds that an inferred claim for TDIU has been raised by the evidence of record.  The Veteran has not worked since 2011, and she has asserted several times that she is unemployable and was previously only able to work part-time due to her service-connected disabilities.  See, e.g., August 2013 hearing transcript (asserting that she is unemployable due to her low back); January 2009 statement (asserting that she was not working full time due to her back, right foot, and right knee); March 2005 informal claim (indicating that she was only working part-time and feared she would be fired due to the low back).  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the underlying claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Additionally, as noted in the introduction to the Board's May 2013 remand, the RO adjudicated multiple service connection claims in a February 2013 rating decision, and denied an application to reopen a service connection claim for depression.  The Veteran submitted a statement in March 2013 referencing her right hip disability, low blood pressure, bloody noses, and depression.  The Board previously found that it was unclear if this statement was intended as a notice of disagreement as to these issues, and referred this matter to the AOJ for clarification and any action deemed necessary; however, no action appears to have been taken in this regard.  The Board notes that, although the Veteran referred to "Achilles injections" at that time, the RO did not adjudicate an Achilles tendon disability in February 2013.  Rather, this statement appears to be in reference to her right foot bone spur disability, as indicated in her April 2011 statement referencing right foot immobility.  

Upon further review, the Board believes that the March 2013 statement, within one year after the initial denial, shows the Veteran's dispute and intent to appeal from the RO's determination by citing to evidence of record in support of her claims.  Therefore, these issues are under the Board's jurisdiction.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.201, 20.302 (2013) (stating the requirements for a valid and timely notice of disagreement to start the appeal process).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

With regard to the service connection claims, as discussed above, the Veteran submitted a timely notice of disagreement in March 2013 to the February 2013 rating decision on the issues of service connection for a right hip disability, low blood pressure, bloody noses, and depression, the last of which is a petition to reopen a previously denied claim.  A Statement of the Case has not yet been provided; therefore, the Board has no discretion, and these claims must be remanded for such purpose.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  These issues will only be returned to the Board if the Veteran files a timely substantive appeal after issuance of the Statement of the Case.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  

Concerning the remaining claims, the Veteran was last afforded a VA examination to determine the severity of her low back disability, to include lumbosacral strain and IVDS, in May 2008.  Although she underwent a neurological examination concerning the associated symptoms in the lower extremities in August 2012, the low back was not examined at that time.  Further, the Veteran was last afforded a VA examination for her right foot bone spur disability in December 2011.  She has reported continued treatment and symptoms, and there is an indication these disabilities may have increased in severity since the last evaluation.  See Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Additionally, the Veteran identified pertinent outstanding treatment records during the August 2013 Board hearing.  In particular, she reported ongoing physical therapy and acupuncture sessions for the low back, as well as completed a Vocational Rehabilitation (Voc Rehab) course from 2011 to July 2013.  The Veteran also testified that she had been fitted for shoe inserts or orthotics shortly before the hearing.  The last VA treatment records in the claims file, including Virtual VA, are dated in February 2013, and these indicate multiple appointments for outside fee basis treatment.  Although the Veteran submitted additional records in August 2013, these are primarily a list of her appointment dates and prescriptions.  There are also no Vocational Rehabilitation records.  These records have a reasonable possibility of substantiating the Veteran's claims; therefore, VA must assist in obtaining them once she provides sufficient identification and release.  See 38 U.S.C.A. § 5103A(b),(c); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); 38 C.F.R. § 3.159.  

Finally, as noted above, a claim for TDIU has been inferred based on the Veteran's assertions of unemployability since 2011, and being able to work only part-time prior to that time, due to service-connected disabilities on appeal. See Rice, 22 Vet. App. at 453-54.  A total disability rating may be granted if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Substantially gainful employment does not include "marginal employment," which is generally deemed to exist when the earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person, although marginal employment may be held to exist on a "facts found basis" even when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(b).

The AOJ should request the Veteran to complete a formal claim for TDIU (VA Form 21-8940), and provide her with notice as to how to substantiate this claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5103A.  Further, VA has a duty to obtain a medical opinion as to the effects of the Veteran's service-connected disabilities on her employability, which should be accomplished upon remand.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete a formal application for a TDIU, and provide VCAA notice of the evidence and information necessary to substantiate a TDIU claim.

2.  Request the Veteran to identify and provide the necessary release for any outstanding non-VA treatment records, including fee basis records, and Vocational Rehabilitation records dated from 2011 to 2013.  After receiving any necessary releases, request copies of such outstanding records.  Also, obtain copies of any outstanding VA treatment records dated from February 2013 forward, to include the results of any X-rays or other diagnostic studies.  All requests and responses should be documented, and all records received must be associated with the claims file.  If any records cannot be obtained after reasonable attempts, notify the Veteran and allow an opportunity to provide the missing records.   

3.  After completing the above to the extent possible, schedule the Veteran for the appropriate VA examination(s) to determine the current severity of her low back disability and any associated neurological abnormalities, and her right foot bone spur disability, to include any effects on her employability.  

The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  

The examiner is requested to respond to the following:

(a)  With regard to the right foot bone spur, low back, and lower extremities, measure and record all subjective and objective symptomatology.  Record any limitation of motion or ankylosis, and describe any functional impairment.  

Also, state whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare-ups.  To the extent possible, provide this opinion in terms of the degree of additional range-of-motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  

To the extent possible, distinguish pain or other symptoms caused by the Veteran's right foot bone spur from pain or symptoms caused by any other source, to include neurological impairment associated with low back disability.  

Also, measure and record any neurological abnormalities associated with the low back disability, including but not limited to any bowel or bladder impairment.  Summarize the level of impairment due to any symptoms in the lower extremities as mild, moderate, moderately severe, or severe incomplete paralysis, or total paralysis.

(b)  With respect to a TDIU, offer an opinion as to whether her service-connected disabilities, alone or together, at least as likely as not (probability of 50 percent or more) render the Veteran unable to secure or follow a substantially gainful occupation.  

Consideration should be given to the Veteran's level of education, special training, and previous work experience, but not the effects of age or any nonservice-connected disabilities.  

The examiner should be informed of the definition of marginal employment and that "substantially gainful occupation" does not include marginal employment.  The examiner should comment on the Veteran's periods of part-time employment in formulating the opinion as to employability.

In responding to all of the above, the examiner must provide a complete rationale for any opinion offered, which should be based on all lay and medical evidence.  The Veteran is competent to report her observable symptoms and history, and such reports should be considered.  If the examiner rejects the Veteran's reports of symptomatology, a reason must be provided.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why and what, if any, additional evidence would be necessary for an opinion.

4.  After completing the above development, readjudicate the issues of entitlement to an increased rating for low back disability to include IVDS since May 21, 2008, as well as a higher rating for the associated neurological impairment in the lower extremities; entitlement to an increased rating for right foot bone spur; and entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.  

5.  Provide the Veteran with a Statement of the Case on the issues of entitlement to service connection for right hip disability, low blood pressure, and bloody noses; and whether new and material evidence has been received to reopen the service connection claim for depression.

The Veteran should be advised that a substantive appeal has not been received concerning these issues, and the requirements for submitting an adequate and timely substantive appeal.  Thereafter, if a timely substantive appeal is received, and subject to current appellate procedures, the case should be returned to the Board for further consideration of these issues, if appropriate.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

